 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Lumber Sales, Inc. and Los Angeles CountyDistrict Council of Carpenters, United Brother-hood of Carpenters and Joiners of America, AFL-CIO. Case 21-CA-14452May 2, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 7, 1976, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, American Lum-ber Sales, Inc., Pomona, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommmended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Los Angeles, California, onAugust 3, 1976.1 On April 30, the Regional Director forRegion 21 of the National Labor Relations Board issued acomplaint and notice of hearing, based upon an unfairlabor practice charge filed on March 4, alleging violationsI Unless otherwise stated, all dates occurred in 1976.2 While the complaint alleged that, in April, Kenneth Bergman, anacknowledged supervisor and agent of Respondent, had offered employeesincreases in pay to induce them to reject the Union, no evidence wasadduced regarding such an allegation other than Leber's testimony that hehad been aware that such a conversation had taken place, but was not"aware of much that was said there." Bergman denied making such229 NLRB No. 66of Section 8(aX1) and (3) of the National Labor RelationsAct, as amended, 29 U.S.C., § 151, et seq., herein called theAct.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based on the entire record, thebriefs filed on behalf of the parties, and my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, American Lumber Sales, Inc.,herein called Respondent, has been a California corpora-tion engaged in the manufacture of decorative woodproducts at its facility located in Pomona, California. Inthe normal course and conduct of its business operations,Respondent annually sells and ships goods and productsvalued in excess of $50,000 directly to customers within theState of California, each of whom either annually sells andships goods valued in excess of $50,000 directly tocustomers located outside the State of California, orannually purchases and receives goods valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia.Therefore, I find, as admitted by Respondent at thehearing, that at all times material, Respondent has been anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDAt all times material, Los Angeles County DistrictCouncil of Carpenters, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein called theUnion, has been a labor organization within the meaningof Section 2(5) of the Act.III. ISSUES2I. Whether Respondent, through President and Gener-al Manager David Fred Leber,3violated Section 8(a)(1) ofthe Act by threatening to withhold promised wageincreases and to reduce employees' working hours becausethey engaged in union activities; by informing employeesthat stricter discipline would be imposed because they hadengaged in union activities; by directing employees to electa steward in an attempt to solicit grievances to discouragethem from engaging in union activities; by interrogatingemployees concerning their own and their fellow employ-ees' union sympathies and activities; and by threateningand attempting to expel a union representative fromRespondent's premises, in the presence of employees,during a Board election proceeding.promises and no argument concerning this allegation is advanced in thebrief filed on behalf of the General Counsel. Accordingly, I grantRespondent's motion, in its brief, to dismiss this allegation of the complaint.I At the hearing, Respondent acknowledged that Leber has been asupervisor within the meaning of Sec. 2(11) of the Act and an agent ofRespondent within the meaning of Sec. 2(2) and (13) of the Act.414 AMERICAN LUMBER SALES2. Whether Gary Wenger and Stan Mago have beensupervisors and/or agents of Respondent and, if so,whether they threatened employees with plant closureshould the Union be selected as the bargaining representa-tive of Respondent's employees, thereby causing Respon-dent to violate Section 8(aX I) of the Act.3. Whether Respondent violated Section 8(aX3) and (1)of the Act by reducing employees' working hours becausethey engaged in union or other protected concertedactivities for the purpose of collective bargaining or othermutual aid or protection.4. Whether Respondent violated Section 8(aX3) and (1)of the Act by discharging employee Gary Flynt and byrefusing thereafter to reinstate him, because Flynt hadengaged in union or other protected concerted activities forthe purpose of collective bargaining or other mutual aid orprotection.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Conduct Attributed to Leberi. FactsOn Friday, February 13, the Union filed a petition forelection among Respondent's employees with the Board'sRegional Office. On Monday, February 16, having re-ceived the petition, Leber convened a meeting of Respon-dent's employees. Admittedly, he told them that he thoughtthat they had been unfair for wanting a union and that theyshould go to work for a union shop, if that was what theywanted. Admittedly, he told them that he did not intend toimplement the wage increases which had previously beenannounced "because the deal I had received from theNLRB had specifically said not to promise or grant wagesto employees, something to the effect of to solicit their voteor something to that effect."4Moreover, Leber admittedlydirected the assembled employees to select a steward andhe conceded that there "were several things said, but Idon't remember what all they were." Accordingly, he didnot deny having also told the employees that as he hadworked in a union shop and knew that employers got introuble if they forced employees to do more than one job,he intended to assign each employee to a single position atwhich they would work until their tasks were completed, atwhich point they would be sent home.5Nor did he denyhaving said that as part of operating like a union shop,4 A notice on which specific increases. taking into account length ofemployment and job classification, were listed had been posted prior toFebruary 16. Leber then destroyed it upon receipt of the petition, claimingthat he "felt it was a promise of wages and it would be misconstrued astrying to buy their vote at the election then." However, while he concededthat he later had been told that he could in fact grant the raises, he neverposted a similar notice. Apparently, the wage increases were subsequentlygranted to the employees for there is no allegation that they were actuallywithheld and, aside from Flynt, the General Counsel requests thatemployees be made whole only for the effects of being sent home earlypursuant to a practice discussed infra.5 Leber did testify that at a meeting on Friday, February 13, beforelearning about the Union's campaign, he had announced this policy ofplacing a single employee on each machine with employees then to be senthome whenever the work for their machines was completed. Yet, while threeemployees placed this announcement as occurring during the February 16meeting, not one witness was called to corroborate Leber's version that theRespondent would no longer tolerate absences andtardiness, but would fire employees for such matters.Following the meeting, the employees selected GaryFlynt to serve as their steward and, later that same day, heattempted to act in that capacity by going to Leber toprotest the fact that some employees were being sent homeearly, while new employees had been hired that day. Inresponse to his complaint, testified Flynt, Leber had saidthat it was legal to do this and then had pointed out that hedid not think that the employees had been fair incontacting the Union. Flynt testified that Leber had thenasked both why the employees had "started the Union"and why "we didn't come talk to him," to which Flyntreplied that the employees contacted the Union becausetheir conversations with Respondent's supervisors haddone them no good and that long-term employees wereworking without raises and benefits. Although Lebergenerally denied that he had ever interrogated employees,he did not deny participating in this conversation withFlynt nor did he dispute the specific statements whichFlynt attributed to him in the conversation.Flynt was not the only employee to attribute statementsregarding the Union to Leber during conversations. DavidAbbott, who had worked for Respondent from August1975 until March 1, testified to two such conversations.During the first,6testified Abbott, Leber had inquired whyAbbott had signed a union card, and when Abbott deniedhaving done so, had then retorted that someone had doneso. According to Abbott, Leber had then asserted that ithad not been "fair for us to bring in the union when he wasa nonunion shop already and that if it had to go so far thathe'd go back, too, like, he started-just two or three men." 7Abbott testified that the second conversation had occurredon the morning of February 17, when Leber had beenwalking through the yard and had stopped long enough toask if Abbott had learned anything at the Union's meetingof the preceding evening, to which Abbott replied "notreally." Corroboration for Abbott's testimony in the latterregard is derived from that of James Arizpe who describedLeber walking through Respondent's facility on themorning of February 17, asking employees questions aboutthe Union, one of which was what they had learned at theUnion's meeting.Michael Reed, who worked for Respondent for a I-yearperiod ending in June, testified that Leber had spoken withhim regarding the Union on a number of occasions inFebruary, appealing on each occasion for Reed's supportannouncement had been made on February 13. Indeed, the only referenceto a meeting on February 13 was that of former employee James Arizpe andhe described that meeting as merely "a little pep talk" given because Leberfelt that the employees "had been fooling around a lot." Moreover, whileLeber asserted, at one point during his testimony, that the employees hadrequested job titles and classifications, his testimony in this regard was quitevague and at no point did he advance a specific economic reason whichwould have led him to institute such a policy, either on February 13 or onany other date. I do not credit Leber's testimony that this change wasannounced on February 13.a Initially, Abbott testified that this conversation had occurred on aFriday, payday, prior to the February 16 speech. When this matter wasprobed on cross-examination, however, Abbott conceded that he was notreally sure about the date.I There is no allegation that Leber threatened a reduction in theemployment complement nor has the General Counsel sought a remedy forsuch a violation. Medicine Bow Coal Company, 217 NLRB 931, fn. 2 (1975).415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand promising that "when the Union situation was over, heknew I deserved [a raise] and that he wouldn't forget me."8During those conversations, Reed testified, Leber hadcontinually asked "if I made up my mind about supportingthe Union or not" and, on several occasions, had inquiredif Reed "would cross a picket line if it came down to astrike."On the day of the election, Business RepresentativeJames Flores appeared at Respondent's premises as one ofthe Union's representatives at the election. Flores testifiedthat when he had requested that sticker fitter George Sotoserve as the Union's observer, Leber had retorted: "Youcan't call him, god damn it, he's not on your payroll. He'son mine." Flores further testified that he had thensuggested that Leber speak to the Board agent in charge ofthe election, but that Leber had continued to insist thatSoto was under his control, in the process accusing Floresof being a "shit stirrer"9for causing the election to be held.These comments were not disputed by Leber.Upon walking to the polling place, testified Flores, Leberthen insisted that Flores "get [his] ass off [his] property"and when Flores suggested that Leber speak to the Boardagent, the latter responded by threatening to "knock [his]god damned teeth out" if Flores did not depart. Accordingto Flores, when Leber began shaking his fist and repeatinghis threat, the Board agent and other officials of bothparties intervened and separated the two men. Leberacknowledged that he had not felt that Flores should be inthe plant that day. However, he claimed that the source ofhis disgruntlement had been the fact that several represen-tatives had been present for the Union and that some ofthem had been talking to employees, interrupting theirwork. Leber testified that he first raised the matter with theBoard agent, who replied that he could not do anythingabout it, but who pointed out that Leber could ask anyoneto leave the premises. According to Leber, this requestwent unheeded. There was no contradiction to Flores'testimony that the observers for both parties had beenpresent at the polling place during the incident. Only Sototestified concerning the matter and he testified that hecould not hear clearly the words which Leber and Floreshad exchanged.2. AnalysisBased on the above-recited facts, the General Counselargues that Respondent violated Section 8(aXl) of the Actby threatening to withhold promised wage increases andreduce employees' working hours because they hadengaged in union activities; by informing employees thatstricter discipline would be imposed because they hadengaged in union activities; by directing employees to electa steward in an effort to solicit grievances to discouragethem from engaging in union activities; by interrogatingemployees concerning their own and their fellow employ-ees' union sympathies and activities; and by attempting toexpel from its premises and threatening a union representa-tive in the presence of employees. In opposition to most ofK There is no allegation that Leber made promises of benefit nor has theGeneral Counsel sought a remedy for such a violation. Id." I hereby grant what is in essence a motion to correct transcript includedin the General Counsel's brief.these matters, Leber denied, in essence, that any of hiscomments on February 16 had been intended to constitutereprisals against employees for their union activities. Yet,even assuming that this were true, "the test of interference,restraint, and coercion under §[a](l) of the Act does notturn on the employer's motive...." N.LR.B. v. IllinoisTool Works, 153 F.2d 811, 814 (C.A. 7, 1946). Rather, thetest is whether the employer's conduct and words reason-ably tend to interfere with the exercise of employee rights.Id; see also Munro Enterprises, Inc., 210 NLRB 403 (1974).Consequently, even were Leber not to have designed hisremarks so that they would interfere with, restrain, andcoerce Respondent's employees, if they reasonably tendedto do so, Respondent violated Section 8(aXl) of the Act.Furthermore, it is difficult to conclude that Leber did notintend his February 16 remarks to be coercive. He made itquite clear during the speech that he was hostile toward theUnion by accusing the employees of being unfair forwanting a union and by suggesting that they workelsewhere if they wanted to work in a union shop. Thislatter comment quite clearly evidences Leber's oppositionto "dealing with his employees through their chosenrepresentative," B. J. Provenzale Company, Inc. d/b/aB.J.P. Painting and Decorating Co., 206 NLRB 800 (1973),enforcement denied 512 F.2d 599 (C.A. 6, 1975), and"could reasonably be interpreted by [the employees] thatunion employees were unwelcome in the plant." RamarDress Corp., et al., 175 NLRB 320, 327 (1969). Against thisbackground, Leber announced a change in Respondent'sprior willingness to permit employees to continue workingwhen work at their machines was finished, by transferringthem to other duties, and announced that absences andtardinesses would lead to termination. No economic reasonwas advanced by Leber to justify the institution of thesepolicies o and, obviously, the meeting had been called inresponse to receipt of the Union's petition for election. Inthese circumstances, there simply is no alternative tofinding that Leber fully intended to penalize the employeesby instituting these policies in retaliation for their supportfor the Union's campaign.While Respondent claims that the changes were effectedmerely to conform to "union shop" practice, there has beenno showing that such policies have been in effect at firmswhere the Union serves as the employees' representativenor has it been shown that Respondent had undertakenany effort to ascertain the nature of the policies prevelantat firms where the Union serves as the representative of theemployees. Moreover, it is noteworthy that Respondent'seffort to conform its practices to those in union shopsextended only to instituting changes which were adverse toits employees; no effort was made to institute "union shop"policies which would improve the conditions of employ-ment of Respondent's employees.Therefore, I find that on February 16, Respondent,through Leber, did violate Section 8(aX l) of the Act bythreatening to reduce employees' hours and by informingt0 While Leber did testify to adverse economic conditions, at no pointdid he specifically advance them as the reason for his decision to institutethese policies and, in any event, no financial documentation was producedto support his testimony in this respect.416 AMERICAN LUMBER SALESemployees that it would impose stricter discipline becausethose employees had sought representation by the Union.During the same speech, Leber also stated that thepreviously announced wage increase would be rescinded,as a notice from the Board had directed him "not topromise or grant wages to employees ...to solicit theirvote or something to that effect." Yet, Respondent neverproduced this notice and, consequently, it is not possible toascertain what it did state. Presumably, however, it wasconsistent with the Board's own pronouncements concern-ing withholding benefits pending an election. "It is wellestablished that during an organizational campaign anemployer must decide whether or not to grant improve-ments in wages and benefits in the same manner as itwould absent the presence of a union." Diamond Motors,Inc., 212 NLRB 820 (1974). Consequently, an employer isnot free to grant nor withhold benefits simply on the basisof the prospect of an election, although the Board hascountenanced such withholding in situations where thebenefit has not been fully formulated at the time ofwithholding, The Great Atlantic & Pacific Tea Company,Inc., 192 NLRB 645 (1971), enfd. per curiam 463 F.2d 184(C.A. 5, 1972), and where it has been made clear to theemployees that the benefit would be forthcoming but isbeing withheld only to avoid the appearance of electioninterference. Montana Lumber Sales Inc., 185 NLRB 46(1970); see also The Singer Company, Friden Division, 199NLRB 1195, 1196 (1972), enfd. 480 F.2d 269 (C.A. 10,1973).These conditions have not been met in the instant case.The wage increases had been specifically established bothas to amount and as to date of institution. A notice recitingthese facts had been posted prior to receipt of the petition.Clearly, the increases were fully formulated and promisedto Respondent's employees. Furthermore, so far as therecord discloses, "Respondent's cancellation announce-ment was unaccompanied by any assurance of futureconsideration or predicated on any economic considera-tions." Pacific Southwest Airlines, 201 NLRB 647 (1973).The employees were well aware that the increases had beenannounced prior to receipt of the petition by Respondent.As they had been announced prior to Respondent's receiptof the petition, the employees could perceive the patenttransparency of any charge that increases were beingconferred solely to influence their vote in a representationelection and, consequently, would have been cognizant ofthe equally transparent excuse being advanced by Leberfor cancelling the increases. If anything, Leber's referenceto the Board in announcing the cancellation of theincreases appears to have been no more than an effort totransfer the onus to the Board for the deprivation of theseincreases.1" As pointed out in fn. 4, above, Leber testified that he later learned thathe could grant the raises and, apparently, then did so. I have considered thepossible argument that this tends to support Leber's innocence in initiallyannouncing the cancellation. Yet, as is also pointed out above, the test forviolations under Sec. 8(a)( I) of the Act does not encompass consideration ofan employer's intent. Consequently, at the very least, the announcementwould be a violation because it reasonably tended to lead the employees tobelieve that the cancellation was occasioned by their support for the Union,given the context in which it was uttered. Moreover, this very contextsupports the conclusion that Leber was acting in anything but innocencewhen he made this announcement. His other statements and conduct quite"[A n employer acts at his peril when he grants orwithholds increases in economic benefits during thependency of a union organizational campaign." PacificSouthwest Airlines, supra. Here, Respondent failed tosatisfy either of the principal requirements for withholdingbenefits pending an election. The increases had been fullyformulated and no assurances were afforded the employeesthat they would ultimately be forthcoming. The reasonadvanced by Leber during the speech for the cancellationwas pretextual on its face. The announcement of thecancellation was made during the course of a speech inwhich Leber expressed strong displeasure with the employ-ees' efforts to obtain representation and in which heannounced the institution of retaliatory practices againstthem for having done so. In these circumstances, "employ-ees would rightly have assumed that management had notrejected the increase on economic grounds, but that theUnion's presence was the only obstacle to realization ofthese benefits," Ring Metals Company, 198 NLRB 1020,1021 (1972), enfd. by unpublished order (CA. 8, April 17,1973), and, further, that "but for their support of the Unionthere would be no fear of an unfair labor practice andhence, they would be receiving their wage increases."Diamond Motors, supra.Therefore, I find that on February 16, Respondent,through Leber did violate Section 8(aXl) of the Act byannouncing that a promised wage increase was canceledbecause the employees had engaged in union activity."The final facet to Leber's February 16 speech was hisdirective to select a steward or spokesman. The onlyjustification advanced for such a direction was that, basedon experience with "union shops," Leber was commencingoperation as a union shop. Yet, as pointed out inconnection with the single-job limitation, Leber's conductextended only to instituting conditions of employment thatwould be adverse to Respondent's employees. Moreover,his assertion of opposition to the Union and his invitationto those who supported the Union to work elsewherehardly support Respondent's portrayal of Leber as onewho, by his direction to select a steward, was adjustingoperations to the inevitable consequences of unionization.I reject any such argument and, instead, find that thesource of Leber's motivation for this direction must belocated elsewhere.In Wolverine World Wide, Inc., 193 NLRB 441 (1971),when an employee expressed dissatisfaction with hisconditions of employment, the employer inquired if suchdissatisfaction were general and if formation of departmen-tal committees would help. This was followed by adiscussion of the composition of such committees. Inconcluding that this conduct had violated Section 8(a)(1) ofthe Act, the Board noted (id):clearly demonstrate that he was hardly concerned with avoiding commissionof unfair labor practices. In fact, his failure to describe the circumstancesunder which he assertedly learned that he could grant the increases, viewedin light of his other unfair labor practices, leads to a contrary inference -that he later learned that the rescission of the increases was an obviousunfair labor practice. Viewed in this light, his subsequent conferral of theseincreases would be no more than an effort to undo the harm which he hadalready caused. That, of course, would not be sufficient to cure the effects ofhis prior announcement, particularly in light of the other unfair laborpractices found in this matter.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the context of the Respondent's unlawful oppositionto the Charging Union, these statements not onlyindicated the Respondent's preference for such anarrangement, but, also, employees would rightfully,tend to assume that assent to Respondent's suggestioncould lead to more favorable disposition of theirgrievances.In the instant case, Leber's direction to select a stewardwas uttered as part of a speech in which he both expressedhostility to the Union and announced unlawfully motiva-ted changes -cancellation of a previously announcedwage increase, institution of a one-job only policy, andimposition of strict discipline for absences and tardinesses-which clearly would give rise to employee dissatisfac-tion. In this context, and absent credible evidence of avalid reason for the direction, I find that Leber's purpose indirecting the employees to select a steward was to suggestan alternative path for dealing with Respondent and forsecuring rescission of the announced changes in conditionsof employment which resulted from Respondent's hostilityto the Union. In other words, Respondent createdconditions of employment that would lead to employeedissatisfaction and then offered, as an alternative to theUnion, a means whereby the employees could deal directlywith Respondent to, at the very least, obtain cancellationof the announced adverse changes. That the employeesclearly so understood Leber is demonstrated by Flynt'seffort to discuss the single-job policy with Leber that sameevening.Therefore, I find that Respondent, through Leber, didviolate Section 8(a)( ) of the Act by directing employees toselect a steward for the purpose of providing an alternativemeans to unionization for resolving employee dissatisfac-tion and grievances.A protracted discussion of the questioning conducted byLeber is not warranted. Following the February 16 speech,during a conversation in which he renewed his pique at theemployees for seeking representation, Leber asked Flyntwhy the employees had "started the Union" and why theyhad not first "come talk to him." Similarly, Abbott wasasked his reason for signing a card during a conversation inwhich Leber complained about the employees contactingthe Union and threatened to reduce the employee comple-ment. On one morning, Leber roamed the facility inquiringabout the Union's meeting of the prior evening and hepressed Reed throughout the month of February, continu-ally seeking to ascertain the latter's attitude regarding theUnion and continually seeking to garner Reed's supportthrough promises that he would not be forgotten. No validpurpose has been advanced for such questioning. Norcould one be advanced. The questions were not accompa-nied by any assurances against reprisal. To the contrary,they were accompanied by both threats and promises and,moreover, occurred in the context of other unfair laborpractices, occurring separately from the conversations inwhich the questioning took place. Therefore, I find thatRespondent, through Leber, did violate Section 8(a)(1) ofthe Act by interrogating employees concerning their unionmembership, sympathies, and activities and the unionmembership, sympathies, and activities of their fellowemployees.Finally, there was the incident occurring on the morningof the election when, it is uncontroverted, Leber threatenedto knock out Business Representative Flores' teeth if thelatter did not leave Respondent's premises. While Lebertestified that this had occurred because Flores and otherofficials of the Union had been interrupting the work ofemployees by talking to them, no other witness -officialof Respondent or employee -corroborated that descrip-tion of the conduct of the Union's agents. Further, Leberdid not deny having heatedly objected to Flores' selectionof Soto as an observer and having expressed hostilitytoward Flores for having caused an election to be held.Consequently, I do not credit Leber's description of theincident which had precipitated his conduct, but ratherfind that he had been motivated by dissatisfaction with thefact that an election was being conducted, an attitudewhich he had earlier made manifest to his employees, andwith the added fact that Soto's work would have to beinterrupted to comply with the Board's rules regardingobservers. As Soto and Respondent's observer both werepresent when the incident occurred, though Soto's percep-tion and recollection of the event were quite dim, and as itwould not be unlikely for word of such conduct to circulatethrough Respondent's relatively small employee comple-ment, I find that the effect of Leber's conduct would tendto restrain and coerce employees. See Sullivan SurplusSales, Inc., 152 NLRB 132, 148-149 (1965). Therefore, Ifind that Respondent, through Leber, did violate Section8(aX1) of the Act by threatening and attempting to expel aunion representative from Respondent's premises, in thepresence of employees, during a Board election proceeding.B. The Status of Stan Mago and Gary Wengerand the Conduct Attributed to ThemThe complaint alleges that, in March, Stan Mago andGary Wenger each threatened that Respondent's plantwould be closed should the employees select the Union astheir bargaining representative. Mark Milbauer, a lumberhandler with Respondent until April, testified that Magohad made such a statement to him and both Milbauer andSoto described separate incidents when such a statementhad been made to each of them by Wenger. Neither Magonor Wenger appeared as witnesses and, accordingly, thereis no dispute concerning the fact that such statements hadbeen made. However, Respondent does contend, contraryto the General Counsel, that Mago and Wenger wereneither supervisors nor agents of Respondent.Although the General Counsel points to a number ofitems in the record which, he urges, tend to support theconclusion that Wenger, who became a leadman followingLeber's February speech, has been a supervisor, carefulexamination of each of these matters leads to theconclusion that Respondent has the better of this particularargument. For example, Plant Superintendent Bergmantestified that Wenger had become responsible for maintain-ing the flow of production in the area near the finish linewhere approximately 12 to 18 employees work. Yet,Wenger did not become leadman until after the single-jobpolicy had been instituted and each employee works on adifferent successive facet of Respondent's production line.Consequently, there is simply no latitude for him to have418 AMERICAN LUMBER SALESexercised any discretion in determining employee assign-ments to machines, when employees were to leave for theday, and the manner in which production would progress.In fact, Wenger's primary functions in this regard were tobe certain that sufficient materials were available in thearea, to avoid interruptions in production due to momen-tary shortages, and to check the machines so that theywould continue to be operational. Consequently, the factthat Wenger maintains the flow of production does notestablish that he is a supervisor. See Bank of AmericaNational Trust and Savings Association, 196 NLRB 591, 594(1972).Arizpe testified that it had been Wenger who hadselected the sequence in which customer orders were to beproduced. Yet, there is no evidence that this involved anysignificant degree of judgment or, more significantly, thatthe sequence in which orders were produced had anyappreciable effect on the manner in which employeesdischarged their duties. In this regard, the matter appearsto rise no higher than the simple "lining out" of routinework. While routineness of the work would not, of itself,preclude a finding of supervisory status, Dunkirk MotorInn, Inc., d/b/a Holiday Inn of Dunkirk-Fredonia, 211NLRB 461, 462 (1974), there must be a showing thatindependent judgment is being exercised in directing theperformance of such work. The mere arrangement of theorder in which jobs are to be completed, particularly whereeach employee has already been assigned the specificfunction that he is to perform, has not been held to rise tothat level. See Medicine Bow Coal Company, supra, andcases cited therein. Similarly, while Wenger only occasion-ally worked himself and, Bergman testified, told employees"what to do and how to do it and kept an eye on how tograde, how it was supposed to come out, more or less asleadman," such activity partakes more of an inspectionfunction by a more experienced employee than of asupervisor. In this regard, it should be borne in mind thatthe transfer of Wenger to leadman accompanied the hiringof a number of newer employees, as discussed infra.Consequently, there was, in all probability, a greater needfor instruction and guidance of employees than hadformerly existed when a stable cadre of employees rotatedpositions, filling in wherever needed. Consequently, Wen-ger's duties in this regard appear to have been no morethan those of an experienced employee providing instruc-tion and guidance for the performance of routine work.Pervel Corporation, 119 NLRB 497, 499 (1957).Nor has it been shown that Wenger exercised indepen-dent judgment in disciplining employees. He could tellthem to "get back to work" if they were not working. Yet,there is no element of independent judgment in determin-ing when an employee is not working and, more important,there is no evidence that Wenger could, or ever did, takedisciplinary action to enforce such an order.t2To likeeffect is Arizpe's accusation that as a leadman, Wenger hadbecome a "snitch." There is no evidence that any reports of12 Nor would such admonitions, of themselves, be construed as"discipline" within the meaning of Sec. 2(1 I1) of the Act, for it is settled thatverbal reprimands do not rise to that status. Wim P. McDonald Corporation,97 NLRB 1471, 1472, fn. 4 (1952): see also Greenfield ComponentsCorporation, supra.1a There is no allegation that these statements by Leber regarding theemployee misconduct made by Wenger were ever accom-panied by a recommendation of disciplinary action or thatany employee was ever disciplined on the basis of anyrecommendation, without an independent investigation ofthe matter. Greenfield Components Corporation, 146 NLRB757, 759 (1964); Yellow Cab, Inc., 131 NLRB 239 (1961);Pepsi-Cola Bottling Company of Merced-Modesto, et al., 154NLRB 490 (1965).Finally, Soto described two specific incidents pertainingto Wenger's authority. The first involved a conversationwhich he had overheard in which employee RamonEstrada complained of being "pushed" by Wenger and inwhich Leber had replied: "Yes, because I push Gary. Garyis the leadman." The second involved an announcement byWenger that Soto was to receive a wage increase. Withregard to the second of these two incidents, one descriptionadvanced by Soto on direct examination left the impressionthat Wenger had been speaking prospectively -that heintended to speak with Bergman about obtaining a wageincrease for Soto since the latter was a good worker.However, this was pinned down during cross-examinationand Soto made clear that Wenger had told him that he hadlearned from Bergman that the decision to grant Soto anincrease had already been made. Since Bergman testifiedthat he used Wenger as a conduit for messages toemployees, this incident is consistent with that practiceand, in any event, as it occurred after the decision hadalready been made, will not support an inference thatWenger played any role in the decision to grant theincrease. Similarly vague are the comments exchanged byEstrada and Leber: At no point is it clear precisely whatEstrada meant by being "pushed" and, consideringWenger's role as a conduit, it is not clear whether he wascarrying out specific instructions given to him by Leber orwhether he had simply been telling Estrada to "get back towork." In any event, such an isolated instance would notsupport a finding of supervisory status in view of the recordas a whole. Commercial Fleet Wash, Inc., 190 NLRB 326(1971).Therefore, I find that the General Counsel has failed toshow by a preponderance of the evidence that GaryWenger has been a supervisor within the meaning ofSection 2(11) of the Act.This, however, does not end the matter for there remainsthe allegation that Wenger, as well as Mago, were agents ofRespondent. Regarding the latter, shortly before theelection Leber delivered a speech to the employees inwhich he concededly told them that in view of everythingthat had occurred, including a recent theft of numerouspersonal items, he intended to sell the business and thatMago, who had been a frequent visitor of Leber atRespondent's premises, would be taking over.13It was onthe following morning that Mago then told Milbauer thatRespondent would remain open unless the employeesselected the Union as their representative. On the succeed-ing day, it is uncontroverted that Milbauer asked if hepurported sale of Respondent violated the Act. Leber did not explain whyhe had chosen this point in time, shortly before the election, to announce thesale of the business. In fact, the negotiations with Mago for the sale of thebusiness ultimately terminated without any change in ownership ofRespondent.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould take orders from Mago and that Leber replied:"Yes. I don't do anything out here any more. You listen tohim."For an employer to be responsible for the conduct ofnonsupervisory personnel which interferes with the rightsof employees under the Act, there need not be expressauthorization for the acts committed. "The existence ofthat interference must be determined by careful scrutiny ofall the factors, often subtle, which restrain the employees'choice and for which the employer may fairly be said to beresponsible." International Association of Machinists; Tooland Die Makers Lodge No. 35, etc. [Serrick Corporation] v.N.LR.B., 311 U.S. 72, 80 (1940). In making that determi-nation, "the crucial question is whether, under all thecircumstances, the employees could reasonably believe that[the nonsupervisor] was reflecting company policy, andspeaking and acting for management...." AircraftPlating Company, Inc., 213 NLRB 664 (1974). In the instantcase, that test seems amply satisfied by both Mago andWenger. Leber, Respondent's sole shareholder, had intro-duced Mago to the employees as the new owner ofRespondent on the day prior to his threat to Milbauer. Onthe day following that threat, Leber reaffirmed hisannouncement during a conversation in which Milbauer,the object of Mago's threat, questioned whether Respon-dent's employees should take orders from Mago. In thsecircumstances, Respondent is fairly charged with responsi-bility for Mago's threat.While I have found that Wenger is not a supervisorwithin the meaning of Section 2(1 1) of the Act, many of hisduties are such that it is clear to employees that he occupiesa special position. Thus, he is the one who distributed thework to a significant number of Respondent's employees, itis he who serves as the conduit for the delivery of messagesfrom Respondent to the employees, and it is he whooccupies the position of leadman. See N.LR.B. v. DaytonMotels, Inc., 474 F.2d 328, 331 (C.A. 6, 1973). Moreover,the comments made by Wenger to Milbauer and Soto wereidentical to the one which Milbauer had heard from Magoand the antiunion tenor of the remarks "reflected theattitude" which Leber had expressed during his February16 speech. N.LR.B. v. Des Moines Foods, Inc., 296 F.2d285, 287 (C.A. 8, 1961). Consequently, both the positionoccupied by Wenger and the message which he conveyedto Milbauer and Soto support a conclusion that these twoemployees "could reasonably believe that [Wenger] wasreflecting company policy, and speaking and acting formanagement ...."Aircraft Plating, supra.Therefore, I find that Gary Wenger and Stan Mago havebeen agents of Respondent at all times material herein andthat Respondent violated Section 8(a)(l) of the Act byvirtue of their threats of plant closure should the employeeschoose to be represented by the Union.C. The Reduction in Working HoursAs found above, on February 16, Leber announcedinstitution of a policy of restricting each employee to a1 While Abbott and Arizpe left Respondent's employment at approxi-mately the same time as Flynt, they apparently quit and, in any event, thereis no evidence that they -unlike Flynt -had engaged in any siginficantconduct to obtain representation. Nor is there any evidence that Lebersingle job, with the employee to be sent home wheneverwork was completed at that work station for the day. Also,as found above, that announcement was made as part of aretaliatory campaign against the employees for desiringrepresentation by the Union. It is undisputed that, prior toFebruary 16, Respondent had pursued a practice oftransferring employees to other jobs whenever work wascompleted on the job where they had been working.Respondent concedes that, on and after February 16, thepolicy announced by Leber that day was implemented withthe result that employees were sent home early becausework at the jobs to which they had been assigned had beencompleted for the day, even though there was work to beperformed at other locations for which they were qualifiedand at which they had worked in the past. Respondentfurther acknowledges that, following the speech, a numberof additional employees were hired, thereby insuring acomplement sufficient in number to permanently assign asingle employee to each job performed in Respondent'sfacility. No evidence was adduced that would supply avalid business reason for this change in operations.Therfore, in view of Leber's hostility toward the Union andin light of his announcement attributing this change inoperations to the employees' desire for representation, Ifind that Respondent did reduce employees' working hourson and after February 16 and, further, that it did so as ameans of retaliating against the employees for selecting theUnion as their bargaining representative. By such conduct,Respondent violated Section 8(a)(3) and (1) of the Act.D. The Termination of Gary FlyntGary Flynt worked on the resaw from July 1975 untilMarch 2, when he was discharged. Flynt had been theemployee who had initially contacted the Union in Januaryregarding the possibility of obtaining representation forRespondent's employees. It had been Flynt who hadcirculated the authorization cards which the Union thenused to secure a representation election. Although there isno evidence that Respondent had been aware of Flynt'sactivities at the time that he had been soliciting signatureson the cards, Leber -whose hostility toward the Unionhas been detailed above -admitted that he had beenaware of Flynt's support for the Union prior to histermination. Moreover, within 10 days after Flynt'sdischarge, Leber participated in another of his ongoingconversations with Reed. It is uncontroverted that duringthis conversation, Leber pointed out that he knew who hadinstigated the Union and then added, "That sone [sic] of abitch doesn't work here any more." 14Leber denied that Flynt had been discharged because ofhis sympathies and activities on behalf of the Union and,instead, claimed that the discharge had been occasioned byFlynt's habitual tardiness and absence from work and hadcome at a point in time when Flynt's conduct in this regardhad already led to the issuance of three warning notices tohim. Thus, Leber testified that, on February 1, Respondenthad instituted a policy of issuing notices to employees forwould have viewed them as union instigators. Indeed, he did not even claimthat he thought that they had been involved in activities on behalf of theUnion. Accordingly, I find that Leber's comment pertained to Flynt and notto either Abbott or Arizpe.420 AMERICAN LUMBER SALEStardiness and failure "to show up for work." There was noevidence, however, regarding the reason for initiating sucha policy nor was any evidence proffered concerning thesubstance of such a policy. Consequently, while Respon-dent makes much of the fact that Flynt had receivedpurportedly three warning notices, there is no evidence thatit was Respondent's policy to terminate an employee uponrepetition of conduct which had previously led to issuanceof three warning notices. Conversely, there is evidence ofRespondent's intent to use absences and tardinesses as ameans of retaliating against the Union's supporters, for, asfound above, Leber so announced at a speech givenapproximately 2 weeks prior to Flynt's termination.In any event, assuming that Respondent's policy didmandate termination for the repetition of conduct whichhad been the subject of three warning notices, the evidenceis simply not sufficient to establish that Flynt had receiveda total of three such notices. Notwithstanding Leber'stestimony to that effect, Respondent produced but twonotices -one dated February 3 ("Failure to show up forwork Monday 2/2/76") and the other dated February 20("For being late to work").'5A compilation of Flynt'sattendance record was produced, and penciled thereon is anotation of a second warning for an absence on Tuesday,February 10, when Flynt, according to the compilation,"Called in sick." The notice itself was never produced andno explanation was advanced for failing to do so. Nor wasany testimony adduced concerning the circumstances ofthe issuance of this purported notice. In these circumstanc-es, it is fairly inferable that no such notice existed. "Thenonproduction of evidence that would naturally have beenproduced by an honest and therefore fearless claimantpermits the inference that its tenor is unfavorable to theparty's cause." 2 Wigmore, Evidence, § 285, p. 162 (3d ed.1940). See also International Association of Bridge, Structur-al and Ornamental Ironworkers, Local 600 (Bay CityErection Company, Inc.), 134 NLRB 301, 306, fn. 11 (1961).Accordingly, I find that the credible evidence is notsufficient to establish that a warning notice was issued toFlynt for his absence of February 10 and, therefore,assuming that Respondent's rule does mandate terminationfor conduct which had previously been the subject of threewarning notices, such a rule has not been shown to havebeen applicable to Flynt's situation on March 2. His"discharge is not supportable on the basis of the Respon-dent's disciplinary system ...." Mission Valley Mills, asubsidiary of West Point Pepperell, 225 NLRB 442 (1976).The event which purportedly precipitated Flynt's dis-charge was his absence on March 1. Most of the eventswhich transpired that day were not disputed by Respon-dent. The windshield wipers on Flynt's automobile becameinoperative and, as it was raining, he telephoned Respon-dent to report he would not be coming to work until thewipers were repaired. Though he spoke with both Leberand Bergman, no objection was posed to his failure to15 In his brief, the General Counsel argues that the circumstances underwhich this notice -the one of February 20 -was issued are suspect.Indeed. there does appear to be merit in that argument. However, there is noallegation in the complaint regarding that notice and, in his bnrief, theGeneral Counsel does not seek a remedy for issuance of the February 20notice. Medicine Bow Coal Comparen,, supra. Consequently, I make no findingregarding its legality under the Act.report for work, although Leber mildly rebuked Flynt fornot calling earlier that morning at the normal startingtime.16Their failure to object is understandable in light ofwhat had occurred earlier that morning at Respondent'sfacility, for, due to the inclement weather, Respondent senthome over half of its work force. In fact, in order to bepermitted to work for half that day, Soto had to threaten toquit and seek employment where he would regularlyreceive income. Moreover, it is not disputed that the resaw,which Flynt operated, was not used that day, even thoughthere were four employees experienced in its operation whowere retained to work on March 1. Accordingly, it has notbeen shown that Flynt's presence was necessary forRespondent to conduct operations on March 1. In thesecircumstances, the record clearly supports the GeneralCounsel's assertions that Respondent agreed to Flynt'sabsence on March I and that there was no work-relatedneed for him to be present on that day.Finally, it is abundantly clear that Flynt's attendancerecord was anything but that of a model employee. SinceSeptember 1975, he had been absent on the average of oncea month, had been late 20 times, and had left early on 8other occasions. Yet, other than the warning notices ofFebruary 3 and 20, Respondent had tolerated his conduct,so far as the record shows, without complaint and withoutat any time warning him that his conduct might lead to hisdischarge. Not until the Union appeared on the scene andat a time when Leber was aware of Flynt's activities on itsbehalf did Respondent choose to terminate Flynt for thislongstanding practice of absences and tardiness. "LA]nemployer who freely tolerates such conduct may notsuddenly find it offensive only when committed by anemployee who exercises his rights to engage in concertedactivity." Apico Inns of California, Inc. d/b/a Holiday Inn ofAmerica of San Bernardino, 212 NLRB 280 (1974), enfd. asmodified 512 F.2d 1171 (C.A. 9, 1975). See also ShastaFiberglass, Inc., 202 NLRB 341 (1973).In sum, on March 1, Respondent discharged the mostactive proponent of the Union for an absence which notonly had been excused, but which occurred on a day whenRespondent operated on a partial basis with no showing ofneed for Flynt's services. This discharge occurred shortlyafter the Union's campaign had become known toRespondent, at a time when Respondent was admittedlyaware of Flynt's role in that campaign, and following alengthy period of toleration of Flynt's absences andtardinesses. Respondent had repeatedly made clear itsopposition to the Union and had announced employmentpolicies designed to retaliate against its employees forsupporting the Union. One of these retaliatory policiesformed the basis for the reason advanced for Flynt'stermination. Moreover, in restricting employees to singlejobs, Respondent demonstrated that it was not averse todepriving them of income in reprisal for their activities onbehalf of the Union. The discharge of Flynt is simply'6 There is no assertion that the time of Flynt's call influencedRespondent's decision to terminate him. Nor could there be, for thetermination notice reads merely: "Failure to show up for work. Called inasking about work, at which time he was told to come in and work." Thereis, of course, no evidence to support the latter statement which is, in fact,clearly controverted by Flynt's testimony.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother manifestation of Respondent's willingness todeprive employees of earnings, in this case depriving Flyntof all earnings by depriving him of continued employment.Therefore, I find that Respondent did discharge GaryFlynt and thereafter refused to reinstate him because hehad engaged in union or other protected concertedactivities for the purposes of collective bargaining or othermutual aid or protection, thereby violating Section 8(aX3)and (1) of the Act.v. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with Respondent's operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWI. American Lumber Sales, Inc., is an employer withinthe meaning of Section 2(2) of the Act, engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Los Angeles County District Council of Carpenters,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening to reduce employees' hours and byinforming employees that stricter discipline would beimposed because they sought representation by the Union;by announcing cancellation of a promised wage increasebecause employees had engaged in union activity; bydirecting employees to select a steward for the purpose ofproviding an alternative means to unionization for resolv-ing employee dissatisfaction and grievances; by interrogat-ing employees concerning their union membership, sympa-thies, and activities, and the union membership, sympa-thies, and activities of their fellow employees; by threaten-ing and attempting to expel a representative of the Unionfrom Respondent's premises in the presence of employeesduring a Board election proceeding; and by threatening toclose the plant should the employees select representationby the Union, I find that Respondent violated Section8(a)(1) of the Act.4. By reducing employees' working hours because theyengaged in union or other protected concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, and by discharging and refusing to reinstateemployee Gary Flynt because he had engaged in union orother protected concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, Ifind that Respondent has discriminated in regard to hire ortenure of employment or any term or condition ofemployment to discourage membership in a labor organi-zation in violation of Section 8(a)(3) and (1) of the Act.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.5. The evidence is not sufficient to establish thatRespondent, through Kenneth Bergman, offered employ-ees increases in pay to induce them to reject representationby the Union in violation of Section 8(aXl) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.Respondent will be required to offer Gary Flyntimmediate reinstatement to his former position of employ-ment or, if that position no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, dismissing, if necessary, anyonewho may have been assigned or hired to perform the workwhich Flynt had been performing prior to the time that hewas terminated on March 2, 1976. Additionally, Respon-dent will be required to make Flynt and all employees whowere deprived of income by being sent home early on andafter February 16, 1976, pursuant to the implementation ofRespondent's unlawfully motivated single-job policy,whole for any loss of earnings that they may have sufferedby reason of the discrimination against them, with backpayto be computed on a quarterly basis, making deductionsfor interim earings and with interest to be paid at the rateof 6 percent per annum. F. W. Woolworth Company, 90NLRB 289 (1950); Isis Plumbing & Heating Co., 138 NLRB716 (1962), enforcement denied on different grounds 322F.2d 913 (C.A. 9, 1963).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 17The Respondent, American Lumber Sales, Inc., Pomona,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening to rescind promised wage increases andto reduce employees' working hours because they engagedin union activities; informing employees that stricterdiscipline would be imposed because they had engaged inunion activities; directing employees to select stewards orspokesmen in an effort to provide an alternative means forresolving employee grievances; interrogating employeesconcerning their union membership, sympathies, andactivities and the union membership, sympathies andactivities of their fellow employees; attempting to expeland threatening representatives of the Union when they areon Respondent's premises for a valid, lawful purpose; andthreatening employees with plant closure should they selecta collective-bargaining representative.(b) Reducing working hours, sending employees homewithout considering their ability to perform other duties,and discharging or otherwise discriminating against em-102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.422 AMERICAN LUMBER SALESployees in regard to hire or tenure of employment or anyterm or condition of employment for engaging in union orconcerted activities protected by Section 7 of the Act.(c) Applying and implementing the single-job policy.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Gary Flynt immediate and full reinstatement tohis former position of employment, dismissing, if neces-sary, anyone who may have been hired, retained, orassigned to perform the work which he had been perform-ing prior to the time that he was terminated on March 2,1976, or, if his former position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for the loss of pay he may have suffered as a result ofhis discharge, in the manner set forth above in the sectionentitled "The Remedy."(b) Make whole all employees who were deprived ofincome by being sent home early on and after February 16,1976, pursuant to the implementation of Respondent'sunlawfully motivated single-job policy, in the manner setforth above in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights as setforth in the section of this Decision entitled "TheRemedy."(d) Post at its Pomona, California, facility copies of theattached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by the Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that Respondentviolated the Act through the conduct of Kenneth Bergman.is In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' bargain-ing representative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT threaten to withhold wage increasesfrom you because you engage in activities on behalf ofa labor organization.WE WILL NOT threaten to reduce your working hoursbecause you engage in activities on behalf of a labororganization.WE WILL NOT inform you that stricter discipline willbe imposed because you engage in activities on behalfof a labor organization.WE WILL NOT direct you to select stewards orspokesmen in an effort to provide an alternative to alabor organization as a means for resolving yourgrievances.WE WILL NOT interrogate you concerning your unionmembership, sympathies, and activities, nor concerningthe union membership, sympathies, and activities ofyour fellow employees.WE WILL NOT threaten nor attempt to expel represen-tatives of a labor organization from our premises whenthose representatives are on the premises for a valid,lawful purpose.WE WILL NOT threaten you with plant closure shouldyou select a labor organization as your collective-bargaining representative.WE WILL NOT reduce your working hours, send youhome early without considering your ability to performother duties, discharge you, or otherwise discriminateagainst you for engaging in activities on behalf of LosAngeles County District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or on behalf of any other labor organiza-tion.WE WILL NOT continue to apply the policy ofrestricting you to only a single job and refuse toconsider you for other assignments.WE WILL NOT in any other manner interfere with anyof your rights set forth above which are guaranteed bythe National Labor Relations Act.WE WILL offer Gary Flynt immediate and fullreinstatement to his former position, dismissing, ifnecessary, anyone who may have been hired or retainedto perform the work which he had been performingprior to his discharge, or, if that position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make him whole for any loss of pay he may havesuffered as a result of our discrimination.WE WILL make whole all employees who weredeprived of income by being sent home early on andafter February 16, 1976, pursuant to the implementa-tion of our policy of assigning employees to one jobonly.AMERICAN LUMBER SALES,INC.424